Citation Nr: 0801230	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had recognized guerrilla service with the 
Philippine Army from January 9, 1945 to September 26, 1945.  
The veteran died in February 1999, and his widow is the 
appellant in this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Manila, the Republic of 
the Philippines, Regional Office (RO) that denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, entitlement to nonservice-
connected death pension, and entitlement to accrued benefits.  


FINDINGS OF FACT

1.  Cerebral infarction, hypertensive cardiovascular disease, 
and diabetes mellitus, the immediate and secondary causes of 
the veteran's death, were not present in service or for many 
years after service, and are not related to service or any 
disability of service origin.  

2.  The veteran had recognized guerrilla service with the 
Philippine Army from January 9, 1945 to September 26, 1945.  

3.  The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse.

4.  The veteran died in February 1999.  Service connection 
was not established for any disability during his lifetime, 
and the veteran did not have a claim for VA benefits pending 
at the time of his death.

5.  The appellant filed a claim for VA benefits in May 2005, 
more than one year following the veteran's death.


CONCLUSIONS OF LAW

1.  Cerebral infarction, hypertensive cardiovascular disease, 
and diabetes mellitus, the immediate and secondary causes of 
the veteran's death, were not incurred in or aggravated by 
service, and the criteria for service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Basic eligibility for VA nonservice-connected death 
benefits is not established.  38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1, 3.40, 3.41, 3.203 (2007).

3.  The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met.  38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letter dated in July 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, this procedural defect has been 
cured without prejudice to the appellant because her claim 
was subsequently adjudicated by the RO (see the September 
2006 supplemental statement of the case), and because she had 
a meaningful opportunity to participate effectively in the 
processing of the claim.  That is, she had the opportunity to 
submit additional argument and evidence, which she did, and 
to address the issues at a hearing, which she declined.  

VA has obtained service medical records, obtained private 
post-service medical records, and assisted the appellant in 
obtaining evidence.  A medical opinion as to the etiology of 
the veteran's death was not obtained in this case because no 
plausible basis has been presented for the necessity of such 
an opinion.  Specifically, there is no indication that the 
veteran's death was related to service.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Service Connection for the Cause of the Veteran's Death.

Laws and Regulations

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. § 
3.312(c)(4).  The regulation further notes that, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant has provided no specific contentions regarding 
her claim that the veteran's death was related to service.  
Notwithstanding, if the appellant is to be successful in her 
claim for service connection for the cause of the veteran's 
death, essentially, the evidence before the Board must at 
least be in equipoise regarding the conclusion that the 
veteran had a disability which originated in service that 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. 
§ 3.312.  

The veteran had recognized guerrilla service with the 
Philippine Army from January 9, 1945 to September 26, 1945.  

Post-service, the veteran did not apply for, nor was he 
granted, service connection for any disabilities.  

The veteran died in February 1999.  Private medical treatment 
records from the Valley Hospital documenting the veteran's 
final period of hospitalization prior to his death noted the 
veteran's final diagnoses to be cerebral infarction, 
hypertensive cardiovascular disease, and diabetes mellitus.  
His Certificate of death listed cerebral infarction, 
hypertensive cardiovascular disease, and diabetes mellitus as 
the immediate and secondary causes of the veteran's death.  

With respect to the appellant's implicit allegations that 
there was a relationship between the veteran's service and 
his ultimate demise in February 1999, it must first be 
analyzed for its probative value.  In short, the appellant 
has not been shown to be medically qualified to render 
opinions involving diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The appellant has not offered into evidence or identified the 
location of any medical opinions from those who do have the 
requisite medical background that would qualify as probative 
medical evidence.  Essentially, the record contains no 
evidence of probative value that could be construed as 
supporting the appellant's implicit contention that the 
veteran's ultimate demise in February 1999 was related to his 
period of service that ended in 1945.  

To the contrary, the medical evidence shows that cerebral 
infarction, hypertensive cardiovascular disease, and diabetes 
mellitus were not shown in service, were not shown upon 
examination for many years following service, and have never 
been attributed to service.  The considerable lapse of time 
between the veteran's service and the diagnoses of his fatal 
illness, coupled with the lack of any evidence of such 
illness in service, or any evidence attributing that illness 
to service, is highly probative. 

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Nonservice-Connected Death Pension Benefits

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of her husband, who died in 
February 1999.  The veteran had recognized guerrilla service 
with the Philippine Army from January 9, 1945 to September 
26, 1945.  

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service. 38 
U.S.C.A. § 101(2), (24), 1521; 38 C.F.R. § 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits. 38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  In this case, the veteran's service has been verified, 
as detailed above.

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the U.S. Armed Forces, Far East (USAFFE) 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
U.S. shall not be deemed to have been active military, naval, 
or air service for the purposes of nonservice connected death 
benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
veteran's service pre-dates July 1, 1946.  Therefore, 
regrettably, the Board finds that the appellant is not 
eligible for the requested benefit based on the veteran's 
service.  While the veteran's service, as described above, 
may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  The 
disposition of this claim is based on the law, and not the 
facts of the case, and entitlement to nonservice-connected 
death pension benefits is not warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002);  Sabonis, supra. 

Accrued benefits

Under 38 U.S.C.A. § 5121(a), except as provided in sections 
3329 and 3330 of title 31, periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals, such as 
the veteran's spouse, in this case.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  If a claimant's application is incomplete at the time 
it is originally submitted, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid.  See 38 U.S.C.A. § 5121.

The veteran died in February 1999.  At the time of his death, 
service connection was not established for any disability; 
nor had the veteran filed a claim for any VA benefits.  In 
May 2005, over 6 years after the veteran's death, the 
appellant filed a claim with VA seeking accrued benefits.  
Thus, the appellant did not file her claim for accrued 
benefits within one year after the death of the veteran.  

The disposition of this claim is based on the law, and not 
the facts of the case, and entitlement to accrued benefits is 
not warranted.  See Mason, and Sabonis, supra.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


